Citation Nr: 0203842	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for mental anguish 
secondary to the veteran's service-connected prostatectomy.  

2.  Entitlement to an earlier effective date for service 
connection for impotence.  

3.  Entitlement to an earlier effective date for special 
monthly compensation based upon loss of use of a creative 
organ.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence secondary to prostate surgery through a VA 
facility.  

5.  Entitlement to an increased evaluation for a 
prostatectomy, currently evaluated as 10 percent disabling. 

6.  Entitlement to a compensable evaluation for impotence.  



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1945 to November 
1946, August 1955 to August 1958, November 1958 to February 
1962, and May 1962 to April 1965.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi. 

In April 2001, the RO issued a supplemental statement of the 
case.  The evidence discussed therein includes entries in 
outpatient treatment records that reference the existence of 
an enlarged prostate and a history of prostatectomy.  The 
records in question, however, contain no information as to 
whether the veteran suffers from a voiding dysfunction or 
urinary track infection and, as such, are not pertinent to 
the issue of whether a higher evaluation is warranted for 
prostatectomy.  Evidence received since April 2001 also does 
not contain information relevant to the other issues on 
appeal.  Therefore, a supplemental statement of the case to 
address the evidence received is unnecessary.  See 38 C.F.R. 
§ 19.31.


FINDINGS OF FACT

1.  The veteran does not suffer from a psychiatric disorder. 

2.  An award of service connection for impotence stems from a 
claim filed on December 15, 1998. 

3.  An award of special monthly compensation based on loss of 
use of a creative organ stems from a claim filed on December 
15, 1998.

4.  A claim for compensation under 38 U.S.C.A. § 1151 for 
impotence secondary to prostate surgery through a VA facility 
is moot.

5.  Prostatectomy results in daytime voiding intervals of no 
less than two hours and awakening to void no more than two 
times per night.  

6.  The veteran does not suffer from penile deformity.  


CONCLUSIONS OF LAW

1.  Mental anguish was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

2.  The criteria for an effective date earlier than December 
15, 1998, for service connection for impotence have not been 
met.  38 U.S.C.A. § 5110 (West 1991), 38 C.F.R. §§ 3.105, 
3.400 (2001).

3.  The criteria for an effective date earlier than December 
15, 1998, for special monthly compensation based upon loss of 
use of a creative organ have not been met.  38 U.S.C.A. 
§ 5110 (West 1991), 38 C.F.R. §§ 3.105, 3.400 (2001).

4.  The requirements for payment of compensation under the 
provisions of 38 U.S.C. § 1151 have not been met for 
impotence secondary to prostate surgery through a VA 
facility.  38 U.S.C.A. §§ 1151, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.358, 3.800 (2001).

5.  The criteria for an evaluation in excess of 10 percent 
for prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic 
Code 7527 (2001).

6.   The criteria for a compensable evaluation for impotence 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7522 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Mental Anguish

The veteran seeks service connection for what he 
characterizes as mental anguish secondary to his service-
connected prostatectomy.  Although the veteran testified in 
November 2001 that he experiences depression and 
sleeplessness as a result of his disability, the claims file 
does not reflect the presence a diagnosed psychiatric 
disorder, let alone one which a medical health care provider 
has attributed to a service-connected disability.  In March 
1999, the veteran underwent a VA examination during which the 
examiner concluded that the veteran did not give a history of 
sufficient severity to satisfy psychiatric diagnostic 
criteria.  

The Board finds that the evidence does not demonstrate that 
the veteran has a current psychiatric disorder.  There can be 
no valid claim absent proof of a present disability.  Brammer 
v. Derwinksi, 3 Vet. App. 225 (1992).  In light of the 
Board's determination, service connection is unwarranted for 
the veteran's claimed mental anguish.  


Earlier Effective Date

In April 1967, the RO granted service connection for chronic 
prostatitis.  In October 1987, the veteran underwent a 
prostatectomy.  The veteran's disability was then 
recharacterized by the RO, in July 1988, as consisting of 
prostatectomy.  

More than ten years later, on December 15, 1998, the veteran 
filed a VA Form 21-4138, wherein he complained that prostate 
surgery resulted in a loss of sexual desire and loss of use 
of the creative organ.  After a VA examination in March 1999 
resulted in a determination that the veteran suffered from a 
history of sexual dysfunction secondary to a prostatectomy, 
the RO, in May 1999, granted service connection for impotence 
and awarded special monthly compensation for loss of use of a 
creative organ.  The RO made the grant of both benefits 
effective December 15, 1998.  

The veteran now claims an earlier effective date for the 
grant of both benefits.  He argues that service connection 
for impotence and special monthly compensation should be made 
effective as of the date of the surgery in question.  

In general, the date of an award based upon an original claim 
or a claim to reopen a final adjudication can be no earlier 
than the date of receipt of the application for the award in 
question.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  
An exception exists allowing the effective date to extend 
back to the date of the veteran's separation from service in 
cases where the application for benefits is received within a 
year of the veteran's separation from service.  38 U.S.C.A. 
§ 5110(b)(1).  That exception is inapplicable to this case.  

The awards of service connection for impotence and special 
monthly compensation based upon the loss of use of a creative 
organ both stem from a claim filed on December 15, 1998.  The 
claims file does not reveal a claim for either benefit filed 
prior to that date.  

The veteran argued at his hearing that he filed for those 
benefits in 1987 or 1988.  The claims file does not reveal 
the presence of such claims.  The claims file reveals, 
instead, that in January 1988, the veteran filed a request 
that his prostate disorder be reevaluated.  The RO 
adjudicated the veteran's claim for an increased evaluation 
in a July 1988 decision that is now final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2001).  The January 
1988 submission did not contain any reference, however, to 
either impotence or to loss of use of a creative organ.  As 
such, the veteran did not file a claim for either 
compensation based on either theory at that time.  

Because the veteran did not file a claim for service 
connection for impotence or for special monthly compensation 
based upon loss of a creative organ prior to December 15, 
1998, an earlier effective date for the grant of those 
benefits is not warranted.  In certain cases, a claim for an 
increase in compensation may be made effective up to a year 
prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o).  Even assuming, arguendo, that a claim 
for special monthly compensation in this case may be likened 
to a claim for increased compensation for a prostatectomy, 
there is no evidence that loss of use of a creative organ 
became manifest within a year of the veteran's claim for 
benefits.  Therefore, an effective date prior to the date of 
claim is not available.   

§ 1151 Compensation

The veteran perfected for appeal a claim for compensation for 
impotence under 38 U.S.C.A. § 1151.  That claim stems from 
the same request for benefits that gave rise to the claim for 
service connection for impotence.  The Board notes, as an 
initial matter, that although the RO informed the veteran, in 
an April 2001 supplemental statement of the case, that the 
claim brought under 38 U.S.C.A. § 1151 was rendered moot by 
the grant of service connection for impotence, the veteran 
has not formally withdrawn the claim for § 1151 compensation.  
That claim, therefore, remains in appellate status. 

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  See 38 C.F.R. §§ 3.358, 
3.800.  Amendments to 38 U.S.C.A. § 1151 made by Public Law 
104-204 require a showing not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.

Since the RO has granted service connection for impotence 
resulting from the prostatectomy in question, the veteran is 
already in receipt of the compensation that might otherwise 
be available to him through the claim brought under 
38 U.S.C.A. § 1151.  No greater benefit may derive, 
therefore, from a grant of compensation under 38 U.S.C.A. § 
1151.  The Board has considered the possibility of an 
effective date for § 1151 benefits different from that 
available for the grant of service connection for impotence.  
However, both claims were filed at the same time and a 
different effective date for § 1151 benefits would not be 
available in this case.  See 38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i).  Effective date rules applicable to § 1151 claims 
allow for an effective date consisting of the date the injury 
or aggravation was suffered, in cases where the claim is 
filed within one year of the that date.  However, the veteran 
did not file his claim within one year of the claimed injury.  
The veteran's claim for § 1151 benefits, therefore, is moot 
and must be denied as such. 

The Board observes that the veteran did not explicitly 
address this issue at the hearing.  The veteran, however, 
received a supplemental statement of the case in April 2001 
that addressed the mootness of his claim and the veteran was 
afforded an opportunity to present all pertinent testimony at 
the hearing.  Because the issue is moot, no further action is 
warranted on this claim, and the appeal is denied.  

Increased Evaluations

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2001).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

Prostatectomy

Prostatectomy  is evaluated as 10 percent disabling under 
diagnostic code 7527. Prostate gland injuries, infections, 
hypertrophy, and post-operative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Voiding dysfunction warrants a 20 percent evaluation if it 
requires the wearing of absorbent materials which must be 
changed less than two times per day.  A 40 percent evaluation 
contemplates the wearing of absorbent materials that must be 
changed two to four times per day.

Urinary frequency characterized by daytime voiding intervals 
between two and three hours, or awakening to void two times 
per night, warrants a 10 percent evaluation.  Daytime voiding 
intervals between one and two hours, or awakening to void 
three to four times per night, warrants a 20 percent 
evaluation.  A 40 percent evaluation contemplates daytime 
voiding intervals of less than one hour, or awakening to void 
five or more times per night.  

Marked obstructive symptomatology with post void residuals of 
greater than 150 cc, marked diminished peak flow demonstrated 
by uroflowmetry, recurrent urinary tract infections, or 
stricture requiring dilation every two to three months, 
warrants a 10 percent evaluation.  Urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent evaluation.  

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrant a 10 percent 
evaluation.  Urinary tract infections consisting of recurrent 
symptomatic infections requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management warrant a 30 
percent evaluation.  38 C.F.R. § 4.115a.

During a VA examination in March 1999, the veteran indicated 
that he had good urinary flow, although he had some dribbling 
requiring occasional changing of his underwear secondary to 
dampness.  He also indicated that he did not wear any pads 
day or night.  

During a hearing in November 2001, the veteran indicated that 
he did not have voiding problems and wore no pads, although 
he also indicated that he experienced leakage from time to 
time.  The veteran added the he would wake up to urinate at 
most two times per night and would relieve himself during 
daytime hours six times per day.  

There is no indication that the veteran is receiving 
treatment for urinary tract infection or for voiding 
dysfunction; his testimony indicates that he does not receive 
any such treatment.  A compensable evaluation is not 
available for either voiding dysfunction or urinary tract 
infection.  

The veteran's prostatectomy results, at most, in daytime 
voiding intervals of no less than two hours and awakening to 
void no more than two times per night.  This symptomatology 
warrants no more than a 10 percent evaluation. 

Impotence

The veteran's claim for a compensable evaluation for 
impotence arises from the appeal of a rating assigned in 
connection with a grant of service connection for that 
disability.  Therefore, with respect to the evaluation for 
impotence, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be reviewed to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Impotence is currently evaluated as noncompensable by analogy 
to diagnostic code 7522.   The Board is cognizant that there 
is no listed disability rating for impotence, and the RO has 
attempted to rate the disease by analogy to a closely related 
disability.  The diagnostic code most closely analogous to 
impotence is for penis deformity, 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

In reviewing 38 C.F.R., Part 4, the Board can find no other 
diagnostic code that would be more appropriate in rating the 
veteran's disability.  Under the criteria of diagnostic code 
7522, two distinct elements are required for a compensable 
rating: the veteran must have a penile deformity and also a 
loss of erectile power.  The medical evidence of record does 
not show that the veteran had removal of half or more of the 
penis, or that there is evidence of glans removal, to warrant 
consideration of a compensable rating under diagnostic code 
7520 or diagnostic code 7521, respectively.  Therefore, 
diagnostic code 7522 will be used to rate this disability.

There are no medical records documenting treatment for 
impotence, and the veteran has indicated that he has received 
no treatment for impotence.  The veteran, who during a 
hearing in November 2001, claimed that he experienced partial 
erections, has at no time suggested that he suffers from a 
penile deformity.  During an earlier March 1999 examination, 
the veteran indicated that he experienced partial erections 
without ejaculation.  That examination did not reveal the 
presence of penile deformity.  

Evidence before the Board suggests that any loss of erectile 
power is incomplete.  Furthermore, that evidence suggests 
that the veteran does not suffer from penile deformity.  
Because the veteran does not suffer from both penile 
deformity and loss of erectile power, a compensable 
evaluation is not available for impotence under diagnostic 
code 7522.   The Board notes, however, that the veteran is 
currently in receipt of special monthly compensation for the 
loss of use of a creative organ.

Conclusion

The Board has considered, with respect to the veteran's 
claims for increased evaluations, whether the veteran is 
entitled to higher disability evaluations on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that either his impotence 
or prostatectomy resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001).  This law, which sets forth 
development requirements, is applicable to the veteran's 
claim.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the RO, in March 2001, notified the veteran of 
the enactment of the new legislation.  Thereafter, the RO, in 
April 2001, issued a supplemental statement of the case.  The 
RO, therefore, both notified the veteran of the new law and 
considered that law in connection with the issues at hand. 

Since the issuance of the April 2001 supplemental statement 
of the case, VA has promulgated regulations in furtherance of 
the statute.  66 Fed. Reg. 45620-32 (August 29, 2001).  The 
RO did not have the benefit of those regulations.  The Board 
finds, however, that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The veteran has been notified in the statement of 
the case and the supplemental statement of the case of the 
type of evidence needed to substantiate his claims.  
Furthermore, VA has obtained all pertinent evidence 
identified by the veteran.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The veteran was 
afforded examinations in March 1999.  Those examinations are 
adequate for rating purposes, and no other examinations are 
needed to decide the veteran's claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.



ORDER

The appeal is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

